People v Dym (2014 NY Slip Op 07995)





People v Dym


2014 NY Slip Op 07995


Decided on November 19, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ROBERT J. MILLER
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2013-05641

[*1]People of State of New York, respondent,
vShmuel Dym, appellant., appellant.


Patrick J. Jennings, Saratoga Springs, N.Y., for appellant.
Thomas P. Zugibe, District Attorney, New City, N.Y. (Itamar J. Yeger of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Rockland County (Kelly, J.), dated April 3, 2013, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
In determining a defendant's risk level pursuant to the Sex Offender Registration Act (see Correction Law art 6-C), the People have the burden of establishing the facts supporting the determination sought by clear and convincing evidence (see Correction Law § 168-n[3]; People v Mingo, 12 NY3d 563, 571; People v King, 80 AD3d 681, 682).
Contrary to the defendant's contention, the factors relied upon by the People to determine his classification as a level two sex offender were established by clear and convincing evidence (see People v Mingo, 12 NY3d 563, 571-572; People v Johnson, 85 AD3d 889; People v Fortin, 29 AD3d 765, 766; People v Mitchell, 300 AD2d 377, 378).
DILLON, J.P., MILLER, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court